NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-2032
                                      ____________

                               ALEXANDRA KOBRICK,

                                                          Appellant

                                             v.

  MATTHEW STEVENS; LAKELAND SCHOOL DISTRICT; WESTERN WAYNE
SCHOOL DISTRICT; Dr. MARGARET BILLINGS-JONES; THOMAS KAMEROSKI;
               ANDREW FALONK; PATRICK SHEEHAN
                           ____________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 3-13-cv-02865)
                    District Judge: Honorable Christopher C. Conner
                                     ____________

                           Submitted February 12, 2019
             Before: HARDIMAN, SCIRICA, and COWEN, Circuit Judges.

                                (Filed: February 26, 2019)

                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Alexandra Kobrick appeals the District Court’s summary judgment in favor of two

school districts and several of their administrators. We will affirm.

                                             I1

       While a 17-year-old senior at Lakeland High School, Kobrick had a sexual

relationship with her music teacher/band director, Matthew Stevens. During her first year

of college, Kobrick disclosed the relationship to her mother and criminal proceedings

ensued. Stevens eventually pleaded guilty to one count of corruption of minors and was

sentenced to a term of 6 to 23 months’ imprisonment.

       Kobrick filed a civil action under 42 U.S.C. § 1983 against Stevens, the Lakeland

School District, and two of its administrators. Kobrick also sued the school district where

Stevens worked previously (Western Wayne) and two of its administrators. Kobrick

obtained a stipulated judgment against Stevens, but the District Court entered a summary

judgment for Appellees on all of Kobrick’s claims. In sum, the District Court found that

while Stevens’s conduct “was deliberate and reprehensible[,]” it was “not attributable to

Western Wayne, Lakeland, or their respective administrators.” Kobrick v. Stevens, 2017




       1
        The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343 and we
have jurisdiction under 28 U.S.C. § 1291. We review de novo the District Court’s
summary judgment. Lomando v. United States, 667 F.3d 363, 371 (3d Cir. 2011).
                                             2
WL 3839946, at *18 (M.D. Pa. Sept. 1, 2017). After Kobrick’s motion for

reconsideration was denied, she filed this timely appeal.2

                                              A

       We begin with Kobrick’s claims against Western Wayne. She argues that Western

Wayne is liable under Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658 (1978), for

failing to respond appropriately to rumors that Stevens was sexually involved with a

female student. Kobrick contends that Western Wayne abrogated its duty to protect

students from sexual abuse by “deliberately ignor[ing] complaints of a sexual

relationship, fail[ing] to conduct a meaningful investigation, and set[ting] out to quell the

complaint of sexual abuse” against Stevens. Kobrick Br. 16. In her view, a jury could

find that the school district deliberately avoided using information gathered from the tip

to question the student (and her father) and confront Stevens. We disagree, essentially for

the reasons stated by the District Court.



       2
         Kobrick claims in her opening brief to appeal the District Court’s order denying
her motion for reconsideration. Although she cites the appropriate standard of review on
appeal, Kobrick does not explain how the Court erred in denying reconsideration.
Accordingly, we will not consider that argument. See John Wyeth & Bro. Ltd. v. CIGNA
Intern. Corp., 119 F.3d 1070, 1076 n.6 (3d Cir. 1997) (“Arguments raised in
passing . . . but not squarely argued, are considered waived.”).

        Kobrick also has forfeited her supervisory liability claims under § 1983 against the
administrators (Andrew Falonk, Patrick Sheehan, Thomas Kameroski, and Margaret
Billing-Jones). Although Kobrick mentions the administrators in her recitation of the
facts, she makes only passing references to her § 1983 claims against them and she failed
to respond to their qualified immunity defense.

                                              3
       The District Court granted summary judgment in favor of Western Wayne on this

claim because Kobrick did not establish that Western Wayne had “actual,

contemporaneous knowledge of abuse.” Kobrick, 2017 WL 3839946, at *8.

Administrators immediately investigated the allegation by speaking with the student and

her father, who both denied the rumor. Although Western Wayne could have done more

to learn the truth by, among other things, confronting Stevens, the Court explained that a

state actor is not liable under Monell for negligently failing to recognize a risk of harm.

       We perceive no error in the District Court’s analysis because it correctly applied

our § 1983 precedent. We held in Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720

(3d Cir. 1989), that students can sue school districts under § 1983 for failing to protect

them from sexual abuse by staff. Id. at 726–27. But to show deliberate indifference to a

risk of sexual abuse to students, a plaintiff must demonstrate the school knew about past

violations and its failure to take precautions against future abuse contributed to her injury.

See Bielevicz v. Dubinon, 915 F.2d 845, 851 (3d Cir. 1990); see also Johnson v. Elk Lake

Sch. Dist., 283 F.3d 144 n. 1 (3d Cir. 2002) (finding that the plaintiff did not establish her

injuries were caused by a policy or custom because she “presented no credible evidence

demonstrating that school officials knew of the alleged risk of sexual abuse posed by [the

staff member] at a time at which they could have prevented her alleged injuries”).

Rumors of abuse are insufficient; a plaintiff must allege actions “more culpable” than the

school’s failure to identify a risk of abuse. See Black by Black v. Indiana Area Sch. Dist.,


                                              4
985 F.2d 707, 712–13 (3d Cir. 1993) (quoting Colburn v. Upper Darby, 946 F.2d 1017,

1025 (3d Cir. 1991)).

       On this record, we agree with the District Court that no reasonable jury could find

that Western Wayne acted with deliberate indifference as none of its administrators knew

about Stevens’s abuse of this student. See Bielevicz, 915 F.2d at 851. And when they

were apprised of the rumor—which the student and her father denied—they responded

immediately. With the benefit of hindsight, Western Wayne could have done more to

investigate the rumor. This does not mean, however, that the district’s decision to end the

inquiry after interviewing the student and her father constituted deliberate indifference.

See Black by Black, 985 F.2d at 712–13. In sum, without knowledge of actual abuse,

Western Wayne could not be liable under § 1983 for Stevens’s later relationship with

Kobrick.

                                              B

       As for the Lakeland School District, Kobrick asserts Monell claims under three

theories. She claims the district: (1) failed to take appropriate action upon learning that

Stevens might be having an inappropriate relationship with Kobrick; (2) failed to train

staff to identify and report signs of “grooming” behavior; and (3) negligently hired

Stevens. We will address each claim in turn.




                                               5
                                              1

       First, Kobrick argues Lakeland failed to protect her from abuse because Thomas

Kameroski (the principal) and Margaret Billings-Jones (the superintendent) knew about

Stevens’s relationship with Kobrick. She suggests Kameroski was on notice of Stevens’s

behavior as soon as he witnessed Kobrick dropping her arms from around Stevens’s waist

when Kameroski walked into the band room. Stevens told Kameroski that Kobrick was

reaching for his keys, and Kobrick contends that Kameroski ignored this objectively

inappropriate conduct.

       Like Kobrick’s claim against Western Wayne, the District Court rejected

Kobrick’s failure-to-act claim after concluding that Lakeland’s administrators were

unaware of Stevens’s misconduct. The Court determined that even assuming the truth of

Kobrick’s account of the embrace, “the incident at worst evinces negligence on

Kameroski’s part for failing to investigate.” Kobrick, 2017 WL 3839946, at *10. And

while Billings-Jones and Kameroski knew Kobrick spent a lot of time in the band room,

neither suspected an inappropriate relationship given Kobrick’s music-focused

curriculum and interest in pursuing a career in music. Additionally, “Lakeland’s

administrators unanimously testified that they were unaware of any sexual misconduct by

Stevens until Kobrick came forward” many months after she graduated high school. Id. at

*11. The evidence thus fell short of the actual notice standard required for liability. See

Bielevicz, 915 F.2d at 851.


                                              6
       Kobrick makes the same arguments on appeal. We find no error in the District

Court’s analysis because Kobrick has not established a practice of “reckless indifference

to instances of known or suspected sexual abuse of students by teachers.” Stoneking, 882

F.2d at 724–25.

                                              2

       Kobrick also claims Lakeland is liable for failing to train staff to recognize and

report Stevens’s “grooming” of students. She argues this lack of training created an

“unwritten policy” in which teachers did not identify inappropriate behavior, which

allowed Stevens’s “grooming to progress to outright sexual activity” with Kobrick.

Kobrick Br. 37. Kobrick supports this proposition with the testimony of another teacher

(Brian Brophy) who noticed, but did not report, that Kobrick spent time alone with

Stevens in the band room several times a week. She also cites her expert’s opinion that

school districts need to institute policies on close interaction with students and create

clear investigation and reporting requirements.

       The District Court held that Lakeland could not be liable for failing to train staff to

recognize signs of “grooming.” The Court’s analysis again hinged on the lack of

knowledge of Stevens’s misconduct, which is required to establish failure-to-train

liability. See Connick v. Thompson, 563 U.S. 51, 61 (2011). Kobrick advanced no

evidence of a pattern of similar sexual misconduct violations that would have given

Lakeland notice of the need to train staff in this regard. And a single-incident theory of

liability was unavailing because “sexual abuse of students is so obviously inappropriate
                                              7
that failure to train employees to detect signs of sexual misconduct cannot be said to be

deliberately indifferent.” Kobrick, 2017 WL 3839946, at *11.

       We perceive no error in the District Court’s dismissal of Kobrick’s claim for

failure-to-train liability. Deliberate indifference requires knowledge of a need for

training, which can be established through “a pattern of similar constitutional violations”

previously committed by untrained employees. Connick, 563 U.S. at 62. Here again,

Kobrick lacks the key element of knowledge in establishing Lakeland’s liability—no

administrators were aware of a pattern of similar constitutional violations putting the

district on notice of a need for training. And Kobrick can establish Monell liability based

on a single violation only if training was so obviously needed that the failure to do so

constitutes deliberate indifference. See City of Canton v. Harris, 489 U.S. 378, 390

(1989). Yet training teachers to identify and report sexual abuse does not fall into this

narrow category because the inappropriateness of sexually abusing children is self-

evident. So the District Court did not err in granting judgment for Lakeland on this claim.

                                              3

       Finally, Kobrick claims Lakeland’s deficient hiring practices were directly

responsible for her injury. She contends that Lakeland administrators should have

contacted Stevens’s supervisor at Western Wayne—rather than rely on references—

because that supervisor would have disclosed the previous allegation of sexual abuse

against Stevens. We disagree.


                                              8
       The District Court dismissed Kobrick’s negligent hiring claim because Lakeland’s

process did not show a deliberate indifference to a “highly predictable” risk of abuse by

Stevens. Kobrick, 2017 WL 3839946, at *13 (quoting Board of Cty. Comm’rs of Bryan

Cty. v. Brown, 520 U.S. 397, 409 (1997)). Although Stevens’s past misconduct mirrored

his crime against Kobrick, Lakeland’s method for reviewing Stevens’s application did not

constitute deliberate indifference because nothing alerted administrators to potential risks

of abuse: he had three favorable letters of recommendation (one from his supervisor), no

criminal record, and a clearance report free of a known record of child abuse.

       Yet again, we perceive no error in the District Court’s analysis. To succeed on a

negligent hiring theory under Monell, a plaintiff must show that the hiring decision

“reflects deliberate indifference to the risk that a violation of a particular constitutional or

statutory right will follow.” Bryan Cty., 520 U.S. at 411. An official is deliberately

indifferent only when “adequate scrutiny of an applicant’s background would lead a

reasonable policymaker to conclude that the plainly obvious consequence of the decision

to hire the applicant would be the deprivation of a third party’s federally protected right.”

Id. Lakeland scrutinized Stevens’s application and found no red flags for sexual abuse—

it was not “obvious” that he posed a risk to students. While Lakeland could have

conducted a more thorough investigation into Stevens’s background, mere negligence

does not constitute deliberate indifference to the risk of harm to students. Under these

circumstances, no reasonable jury could conclude Lakeland was deliberately indifferent


                                               9
to a risk that Stevens would sexually abuse a student. The District Court did not err in

entering a summary judgment on Kobrick’s negligent hiring claim.

                                      *      *       *

       For the reasons stated, we will affirm the District Court’s order.




                                             10